Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
NOTE
This restriction is required because of applicant’s amendment to claims filed July 1, 2021. 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
LN1 lead acid battery, which is “one example of a… AGM lead acid battery” as disclosed in paragraph [0052] that has the specifications of battery dimensions that equate to a volume of 6.9 L, a weight less than 17 kg, and a performance rating of 660 A as disclosed in Table 2. It appears that at least claims 5-8 read on the species.
LN2 lead acid battery, which is an AGM lead acid battery with the specifications of battery dimensions that equate to a volume of 8.0 L, a weight of less than 20 
LN3 lead acid battery, which is “an alternative example of a… AGM lead acid battery” as disclosed in paragraph [0052] that has the specifications of battery dimensions that equate to a volume of 9.2 L, a weight less than 22 kg and a performance rating of 800 A as disclosed in Table 2. It appears that at least claims 13-16 read on the species.
LN4 lead acid battery, which is an AGM lead acid battery with the specifications of battery dimensions that equate to a volume of 10.5 L, a weight of less than 26 kg, and a performance rating of 850 A as disclosed in Table 1. It appears that at least claims 17-20 read on the species.

The species are independent or distinct because the species are disclosed to be different lead acid batteries that are merely variations or examples of the lead acid battery of claim 1, and are therefore mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 1-4.

There is a search and examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
There would be a serious examination burden on the examiner if restriction were not required because the species contain divergent subject matter and require different search queries and search strategies to be devised for each species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 5-16 lack unity of invention because even though the inventions of these groups require the technical feature of the lead acid battery of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim et al (US 2013/0164575 A1). Hereinafter referred to as Kim.
Claim 1 is understandable to the extent of claiming a lead acid battery comprising:
a container;
one or more electrically connected cells in the container formed by a plurality of positive plates and a plurality of negative plates, wherein an absorbent glass mat is interleaved between 
electrolyte within the container; and
a gravimetric energy density ranging from 81 to 96 Amps per liter.
The limitation “with a lead to weight performance ratio equal to or below 2.75 grams per Amp” is not at all clear, and is therefore not considered for the common technical feature of the lead acid battery of claim 1.
Regarding claim 1, Kim discloses a lead acid battery (“lead battery” [0079], 1000 Fig. 3) comprising:
a container (comprising of “a lower case 1302, and upper case 1304” [0079], Fig. 3);
one or more electrically connected cells in the container formed by a plurality of positive plates (“a plurality of cathode plates 1104” [0079], Fig. 3) and a plurality of negative plates (“a plurality of anode plates 1102” [0079], Fig. 3), wherein an absorbent glass mat (“AGM as a glass fiber mat” [0104]) is interleaved between positive and negative plates from the plurality of positive plates and the plurality of negative plates (“The separators 1200 are disposed between the anode plates 1102 and the cathode plates 1104” [0104]);
electrolyte within the container (“liquid electrolyte” [0105]); and
a gravimetric energy density ranging from 81 to 96 Amps per liter (Table 1 where the “Inventive” battery results in a volume of 9.24 L from the “Size (L*W*H) mm” given and a “CCA” of 760 A. This corresponds to a gravimetric energy density of 82 Amps per liter).
Therefore, because Kim anticipates each and every understandable limitation of the common technical feature of the instant application, the instant invention does not make a contribution over the prior art, and lacks unity of invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721